DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 41 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the information disclosure statement submitted on 8-7-2020 have been considered by the examiner (see attached PTO-1449).

Allowable Subject Matter
Claims 1 to 41 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the novel element not taught in the prior art made of record.   For instance, Pramanick et al (USPAP 2004/0225465) one such example of the prior art made of record, teaches a method and an apparatus for testing integrated circuits in a distributed object environment.  Pramanick further teaches that the test system for testing the integrated circuits includes software tools for developing the test code and in an online mode, DC measurement units are performed to support testing of the DUT.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the instant invention of performing measurement on the DUT without having to compile the first unit.  Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: a computerized method for creating and executing automated test suites in a test and measurement system, comprising: “executing, by at least one computer processor, instructions of the first solution dynamically in order to perform measurements in the DUT without having to compile the first solution” (claims 1, 28 and 38).  
Brown et al. (USPAP 2013/0104106) discloses an automation controller for next generation testing (NGT) system comprising: an automation component that includes an automation agent and an automation worker and the NGT cooperates with computer hardware components and a computer implemented method; however, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of deploying each of the solutions in the automation engine of the test and measurement automation platform without requiring the test and measurement system to restart. 
Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: a computerized method for enabling creation of automated test suites in a test and measurement system, comprising: “enabling, by the test and measurement automation platform, a user to develop measurements for the solutions and deploy each of the solutions in the automation engine of the test and measurement automation platform without requiring the test and measurement system to restart” (claims 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaudette et al. (USP 7,454,659) discloses a method for conducting a test in a distributed environment wherein one or more remote testing equipment are used for performing the testing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112